

	

		II

		109th CONGRESS

		1st Session

		S. 979

		IN THE SENATE OF THE UNITED STATES

		

			May 9, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To strengthen United States capabilities to

		  secure sealed sources of nuclear materials from terrorists.

	

	

		1.Short titleThis Act may be cited as the

			 Safe Storage of Radiological Materials

			 Act of 2005.

		2.Disposal of certain

			 low-level radioactive waste

			(a)FindingsCongress finds that—

				(1)according to the report of the National

			 Commission on Terrorist Attacks Upon the United States, more than 2 dozen

			 terrorist groups, including al Qaeda, are pursuing chemical, biological,

			 radiological, and nuclear materials;

				(2)according to the report of the National

			 Commission on Terrorist Attacks Upon the United States, the United States is a

			 prime target for weapons made with chemical, biological, radiological, and

			 nuclear materials;

				(3)the Department of Energy estimates that

			 about 10,000 sealed sources of greater-than-Class C low-level radioactive waste

			 (as defined in section 61.55 of title 10, Code of Federal Regulations) will

			 become unwanted and will have to be disposed of through the Department of

			 Energy by 2010;

				(4)the Department of Energy—

					(A)does not have adequate resources or storage

			 facilities to recover and store all unwanted sources of greater-than-Class C

			 low-level radioactive waste; and

					(B)has not identified a permanent disposal

			 facility;

					(5)a report by the Government Accountability

			 Office entitled Nuclear Proliferation: DOE Action Needed to Ensure

			 Continued Recovery of Unwanted Sealed Radioactive Sources states that

			 [t]he small size and portability of the sealed sources make them

			 susceptible to misuse, improper disposal, and theft. If these sealed sources

			 fell into the hands of terrorists, they could be used as simple and crude but

			 potentially dangerous radiological weapons, commonly called dirty

			 bombs.; and

				(6)the Government Accountability Office report

			 further states that [c]ertain sealed sources are considered particularly

			 attractive for potential use in producing dirty bombs because, among other

			 things, they contain more concentrated amounts of nuclear material known as

			 greater-than-Class-C material.

				(b)Responsibility

			 for activities to provide storage facilityThe Secretary of Energy shall provide to

			 Congress official notification of the final designation of an entity within the

			 Department of Energy to have the responsibility of completing activities needed

			 to provide a facility for safely disposing of all greater-than-Class C

			 low-level radioactive waste.

			(c)Reports and

			 plans

				(1)Report on

			 permanent disposal facility

					(A)Plan regarding

			 cost and schedule for completion of eis and rodNot later than 1 year after the date of

			 enactment of this Act, the Secretary of Energy, in consultation with Congress,

			 shall submit to Congress a report containing an estimate of the cost and a

			 proposed schedule to complete an environmental impact statement and record of

			 decision for a permanent disposal for greater-than-Class C radioactive

			 waste.

					(B)Analysis of

			 alternativesBefore the

			 Secretary of Energy makes a final decision on the disposal alternative or

			 alternatives to be implemented, the Secretary of Energy shall—

						(i)submit to Congress a report that describes

			 all alternatives under consideration, including all information required in the

			 comprehensive report making recommendations for ensuring the safe disposal of

			 all greater-than-Class C low-level radioactive waste that was submitted by the

			 Secretary to Congress in February 1987; and

						(ii)await action by Congress.

						(2)Short-term plan

			 for recovery and storage

					(A)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary of Energy shall

			 submit to Congress a plan to ensure the continued recovery and storage of

			 greater-than-Class C low-level radioactive sealed sources that pose a security

			 threat until a permanent disposal facility is available.

					(B)ContentsThe plan shall address estimated cost,

			 resource, and facility needs.

					

